COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00373-CR
                              NO. 02-14-00374-CR


MICHAEL DUANE BARNETT                                               APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
              TRIAL COURT NOS. 1342421D, 1342419D

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      In two separate causes, Appellant Michael Duane Barnett pleaded guilty

pursuant to a plea bargain to possession of between 4 and 200 grams of a

controlled substance, and the trial court sentenced him to five years’ confinement

in each cause. Both judgments—entered on June 23, 2014—ordered Barnett to

pay court costs in the amount of $339.00.

      1
       See Tex. R. App. P. 47.4.
      On August 6, 2014, Barnett filed a motion in the trial court to “Have

Defendant’s Attorney Fees and Court Cost Waived,” arguing that he should not

have been ordered to pay court costs because he had previously been

determined to be indigent. The trial court denied the motion on August 21, 2014,

and Barnett filed a notice of appeal challenging the denial on September 5, 2014.

On October 14, 2014, Barnett filed a “Petition to Have Funds Returned to

Inmate’s Trust Fund Account,” complaining about the portion of his judgment that

ordered funds to be withdrawn from his inmate trust account.

      On October 21, 2014, we notified Barnett of our concern that we lack

jurisdiction over these appeals because the trial court’s certification in each

cause states that Barnett “has waived the right of appeal.” We informed Barnett

that the appeals could be dismissed unless he or any party filed a response

showing grounds for continuing the appeals. See Tex. R. App. P. 25.2(d), 44.3.

Barnett filed a response, explaining that he was not appealing his sentence;

instead, he was “petitioning the denial of [his] court fees being waived, and the

garnishment of [his] trust fund account.” [Emphasis added.] However, whether

he thinks so or not, both Barnett’s motion and petition are appeals challenging

the portions of his judgments imposing costs and ordering funds to be withdrawn

from his trust account. See Johnson v. State, 423 S.W.3d 385, 390‒91 (Tex.

Crim. App. 2014) (holding in part that a party may challenge the imposition of

court costs on direct appeal); Johnson v. State, 405 S.W.3d 350, 352 (Tex.

App.—Tyler 2013, no pet.) (considering appeal regarding the sufficiency of the


                                       2
evidence to support costs); In re Meeks, No. 01-12-00532-CR, 2012 WL
6013433, at *1 (Tex. App.—Houston [1st Dist.] Sept. 27, 2012, orig. proceeding)

(denying mandamus challenging portion of judgment assessing costs because

relator “was entitled to bring his complaint by direct appeal”). Barnett does not

direct us to any authority, nor are we aware of any, that allows him to circumvent

the direct appeals process and pursue his complaints about the final, appealable

judgments via some form of motion practice.2 Therefore, in accordance with the

trial court’s certifications, we dismiss these appeals. See Tex. R. App. P. 43.2(f).

                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 20, 2014




      2
       Moreover, the trial court’s denial of his motion to waive fees and costs is
not an appealable order. See Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—
Dallas 1998, no pet.).


                                         3